As filed with the Securities and Exchange Commission onJanuary 27, 2014 Investment Company Act File No. 811-22595 1933 Act File No. 333-176227 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check Appropriate Box or Boxes) [X] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] Pre-Effective Amendment No. [X] Post-Effective Amendment No. 2 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 6 FSI Low Beta Absolute Return Fund 225 Pictoria Drive, Suite 450 Cincinnati, OH 45246 04101 (513) 587-3400 and Gary W. Gould, PrincipalExecutive Officer FSI Low Beta Absolute Return Fund 320 South Boston, Suite 1130, Tulsa, OK 74103-4700 COPIES TO: Leslie K. Klenk, Esq. Bernstein Shur, Sawyer & Nelson 100 Middle Street Portland, ME 04104-5029 (207) 774-1200 If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connections with a dividend reinvestment plan, check the following box [X] It is proposed that this filing will become effective: [X] When declared effective pursuant to Section 8(c) under the Securities Act of 1933. CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Proposed Proposed Securities Maximum Maximum Amount of Being Amount Being Offering Price Aggregate Registration Registered Registered Per Unit Offering Price Fees Units of Fund 1,000,000 units* $11,460* Interest par value $0.001 * Previously registered. ** Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further Amendment which specifically states this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. A REGISTRATION STATEMENT RELATING TO THESE SECURITIES HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.THESE SECURITIES MAY NOT BE SOLD NOR MAY OFFERS TO BUY BE ACCEPTED PRIOR TO THE TIME THE REGISTRATION STATEMENT BECOMES EFFECTIVE. THIS PROSPECTUS SHALL NOT CONSTITUTE AN OFFER TO SELL THESE SECURITIES OR A SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY SALE OF THE SECURITIES IN ANY STATE IN WHICH SUCH OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO NOTIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH STATE. SUBJECT TO COMPLETION FSI LOW BETA ABSOLUTE RETURN FUND Managed by Financial Solutions, Inc. (the “Adviser”) PROSPECTUS , 2014 This Prospectus sets forth concisely the information that a prospective investor should know before investing in FSI Low Beta Absolute Return Fund(the “Fund”).The Fund’s investment objective is to seek attractive risk adjusted rates of return, “Alpha,” with a risk profile and volatility that is similar to that of the Barclays Capital U.S. Aggregate Bond Index. There can be no assurance that the Fund will achieve its investment objective.Please read and retain this Prospectus for future reference. A Statement of Additional Information (the “SAI”) regarding the Fund, dated, 2014has been filed with the Securities and Exchange Commission (the “SEC”). You may obtain free copies of the SAI and the Fund’s annual and semi-annual reports, request other information about the Fund and make other inquiries by calling the Fund toll-free at (877) 379-7380. These materials are also available without charge by writing to the Fund at P.O. Box 46707 Cincinnati, OH 45246. A table of contents to the SAI is located on the back cover of this Prospectus. This Prospectus incorporates by reference the entire SAI (together with any supplement to it). These materials are also available at the SEC’s website http://www.sec.gov.The Fund does not have an Internet website. In making an investment decision, a prospective investor must rely upon his, her or its own examination of the Fund and the terms of the offering, including the merits and risks involved in an investment in the Fund’s units of beneficial interest (“Units”) described in this Prospectus. Registrant’s Price to Public(1) Registrant’s Sales Load Proceeds to Registrant Per Unit Current NAV None Amount invested at current NAV Per $50,000 minimum initial investment (1) Units are offered on a best efforts basis at a price equal to their current net asset value (“NAV”), which varies.The Fund previously registered 1,000,000 Units and no additional Units are being registered in connection with this Prospectus. · Units are not suitable for an investor if the investor needs access to the money it invests. See “Principal Risks” and “Repurchases and Transfers of Units.” · An investor in Units (each a “Unitholder”) may not have access to the money it invests for an indefinite period of time. · A Unitholder should not expect to be able to sell its Units regardless of how the Fund performs. · The Units are not, and are not expected to be, listed for trading on any securities exchange and, to the Fund’s knowledge, there is no, nor will there be, any secondary trading market for the Units. · A Unitholder does not have the right to require the Fund to redeem or repurchase its Units.Repurchases will be made at such times, in such amounts, and on such terms as may be determined by the Fund’s Board of Trustees (the "Board"), in its sole discretion. The maximum number of Units that will be repurchased by the Fund during any repurchase offer generally is not expected to have a value that exceeds 25% of the Fund’s aggregate NAV on the designated valuation date. See “Repurchases and Transfers of Units.” · Units are subject to substantial restrictions on transferability and resale, and may not be transferred or resold except as permitted under the Fund’s Agreement and Declaration of Trust, as may be amended or amended and restated from time to time (the “Declaration of Trust”). · Because a Unitholder may be unable to sell its Units, the Unitholder will be unable to reduce its exposure to the Fund on any market downturn. AN INVESTMENT IN THE FUND SHOULD BE CONSIDERED A SPECULATIVE INVESTMENT THAT ENTAILS A HIGH DEGREE OF RISK AND UNITS OF THE FUND ARE ONLY AVAILABLE FOR PURCHASE BY CERTAIN ELIGIBLE INVESTORS AS DESCRIBED IN THIS PROSPECTUS (EACH AN “ELIGIBLE INVESTOR”). IT IS POSSIBLE THAT AN INVESTOR MAY LOSE SOME OR ALL OF ITS INVESTMENT AND THAT THE FUND MAY NOT ACHIEVE ITS INVESTMENT OBJECTIVE. BEFORE MAKING AN INVESTMENT DECISION, A PROSPECTIVE INVESTOR AND/OR A PROSPECTIVE INVESTOR’S ADVISER SHOULD (1) CONSIDER THE SUITABILITY OF THIS INVESTMENT WITH RESPECT TO THE PROSPECTIVE INVESTOR’S INVESTMENT OBJECTIVES AND PERSONAL SITUATION AND (2) CONSIDER FACTORS SUCH AS THE PROSPECTIVE INVESTOR’S PERSONAL NET WORTH, INCOME, AGE, RISK TOLERANCE AND LIQUIDITY NEEDS. SHORT-TERM PROSPECTIVE INVESTORS, PROSPECTIVE INVESTORS WITH LIQUIDITY NEEDS AND PROSPECTIVE INVESTORS WHO CANNOT BEAR THE LOSS OF SOME OR ALL OF THEIR INVESTMENT OR THE RISKS ASSOCIATED WITH THE LIMITED LIQUIDITY OF AN INVESTMENT IN THE FUND SHOULD NOT INVEST IN THE FUND. FOR A DISCUSSION OF PRINCIPAL RISKS AND SPECIAL CONSIDERATIONS WITH RESPECT TO OWNING UNITS, SEE “PRINCIPAL RISKS” BEGINNING ON OF THIS PROSPECTUS. 2 TO ALL PROSPECTIVE INVESTORS Although these securities have been registered with the SEC, the SEC has not approved or disapproved any Units offered in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. No person has been authorized to make any representations concerning the Fund that are inconsistent with those contained in this Prospectus. Prospective investors should not rely on any information not contained in this Prospectus, the SAI or the accompanying exhibits.Prospective investors should not construe the contents of this Prospectus as legal, tax or financial advice. Each prospective investor should consult his, her or its own professional advisers as to the legal, tax, financial or other matters relevant to the suitability of an investment in the Fund. Units are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. CIRCULAR 230 NOTICE.TO ENSURE COMPLIANCE WITH REQUIREMENTS IMPOSED BY UNITED STATES TREASURY REGULATIONS, WE INFORM YOU THAT:(1) ANY UNITED STATES FEDERAL TAX ADVICE CONTAINED IN THIS PROSPECTUS, INCLUDING ANY OPINION OF COUNSEL REFERRED TO HEREIN, IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, BY ANY TAXPAYER FOR THE PURPOSE OF AVOIDING UNITED STATES FEDERAL TAX PENALTIES THAT MAY BE IMPOSED ON THE TAXPAYER; (2) ANY SUCH ADVICE IS WRITTEN TO SUPPORT THE PROMOTION OR MARKETING OF THE TRANSACTIONS OR MATTERS DESCRIBED IN THIS PROSPECTUS (OR IN ANY SUCH OPINION OF COUNSEL); AND (3) EACH TAXPAYER SHOULD SEEK ADVICE BASED ON THE TAXPAYER’S PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISER. The Fund is not making an offer of Units in any state or other jurisdiction where the offer is not permitted. You should not assume that the information provided by this Prospectus is accurate as of any date other than the date on the front of this Prospectus. The Fund is required to supplement this Prospectus to disclose any material changes in the information provided herein. 3 FSI Low Beta Absolute Return Fund Prospectus,, 2014 TABLE OF CONTENTS Contents Page PROSPECTUS SUMMARY 5 FUND EXPENSES 23 FINANCIAL HIGHLIGHTS 24 THE FUND 25 INVESTMENT INFORMATION 25 PRINCIPAL RISKS 33 MANAGEMENT 46 NET ASSET VALUE 49 CERTAIN TAX CONSIDERATIONS 51 CERTAIN ERISA CONSIDERATIONS 58 DISTRIBUTIONS 60 THE OFFERING 60 USE OF PROCEEDS 63 REPURCHASES AND TRANSFERS OF UNITS 64 OTHER INFORMATION 69 APPENDIX A - FORM OF SUBSCRIPTION BOOKLET A-1 Not FDIC Insured May Lose Value No Bank Guarantee 4 PROSPECTUS SUMMARY This is only a summary. You should review the more detailed information contained in this Prospectus and in the SAI. An investment in the Fund may not be appropriate for all investors and is not intended to be a complete investment program. The Fund The Fund is a continuously offered, non-diversified, closed-end management investment company, organized as a Delaware statutory trust. The fiscal year of the Fund shall end on August 31, with the taxable year ending on August 31. Investment Objective The Fund’s investment objective is to seek attractive risk adjusted rate of returns, “Alpha,” with a risk profile and volatility that is similar to that of the Barclays Capital U.S. Aggregate Bond Index.There can be no assurance that the Fund will achieve its investment objective. Principal Investment Policies The Fund seeks a rate of return that is attractive relative to the amount of risk taken to achieve the return (i.e. risk adjusted rates of returns).In seeking risk adjusted rates of return, the Fund may invest in: (1) investment funds that are not registered under the Investment Company Act of 1940, as amended (each a “Private Fund) and Private Funds that invest in other Private Funds (the “Alpha Engine”) and (2) U.S. Treasury futures to provide exposure to the market value change of a high quality fixed income portfolio and to mitigate volatility in the Alpha Engine (the “Beta Exposure”).The Fund will maintain cash and cash equivalents (i.e., money market instruments such as repurchase agreements and certificates of deposit and money market funds) to “cover” or otherwise provide liquidity equal to the value of the Beta Exposure which is marked to market daily (the “Buffer Account”). The Fund seeks to invest the Alpha Engine in Private Funds whose strategies and investment techniques, when used in the aggregate, are expected, although not guaranteed, to produce absolute (positive) returns regardless of market conditions.While the Fund does not intend to replicate the composition of the Barclays Capital U.S. Aggregate Bond Index (the “Index”) directly, or indirectly through investment in the Private Funds, the Adviser believes that the Alpha Engine, coupled with the periodic employment of the Beta Exposure during negative or expected negative movements in the equity markets, will create a portfolio with a volatility similar to that of the Index.The Index is an unmanaged, market-value weighted index for U.S. dollar-denominated, investment grade (rated Baa3 or above by Moody’s), fixed-rate debt issues, including government, corporate, asset backed, and mortgage-backed securities with maturities of at least 1 year.The annualized rates of return of the Index for the 1 Year, 3 Year, 5 Year and 10 Year periods ended December 31, 2013 were -2.02%, 3.26%, 4.44% and 4.55%, respectively. The Adviser determines the amount of Fund assets to be allocated amongst the Alpha Engine, the Beta Exposure and the Buffer Account.The Adviser expects to invest a portion of Fund assets dedicated to the Alpha Engine and to utilize other advisers (each a “Sub-Adviser”) to manage the remainder of the Alpha Engine.The Adviser determines the portion of the Alpha Engine to be allocated 5 to itself and each Sub-Adviser for investment (the “Allocated Assets”).The Adviser is responsible for directly managing the Beta Exposure and the Buffer Account. Alpha Engine.To generate market returns (“Alpha”), the Fund may invest in Private Funds and Private Funds that invest in other Private Funds (each an “Underlying Fund” and, collectively, the “Underlying Funds”).Each Underlying Fund is organized outside of the U.S. and may pursue one or more alternative strategies which are investment strategies that are not intended to correlate with the performance of the general equity and bond markets.These strategies may include but are not limited to fixed income strategies (i.e. convertible arbitrage strategies and fixed income arbitrage strategies), long/short or hedged equity strategies, event driven strategies (i.e. distressed equity or debt, mergers, special situations), managed futures strategies and global macro strategies. Through the employment of one or more of these strategies, an Underlying Fund may invest directly, or indirectly, through one or more other Private Funds (each a “Sub-Fund”), in a variety of instruments including, but not limited to, U.S. and foreign equity and fixed income securities, derivatives and currencies.These investments may include securities or other financial instruments that are restricted (i.e., interests that may not be sold to the public without an effective registration statements under the Securities Act of 1933, as amended (the “1933 Act”)) or illiquid (including a Sub-Fund).The investment managers of each Underlying Fund (each an “Underlying Fund Manager”) and Sub-Fund (each a “Sub- Fund Manager”) may use various investment techniques to implement these investment strategies, for hedging or non-hedging purposes, including selling securities short and utilizing leverage through borrowing money or through the investment in derivatives such as forward contracts, futures, options and swaps.Since the Underlying Funds are not registered under the Investment Company Act of 1940 Act, as amended (the “1940 Act”), and their governing documents typically do not impose significant investment restrictions, an Underlying Fund may, without limitation, invest and trade in a broad range of securities and financial instruments. (See “Principal Risks – Underlying Fund Risk”). The Fund shall invest in Underlying Funds that invest in multiple classes and sectors and whose strategies, when used in the aggregate, are expected to generate absolute (positive) returns regardless of market conditions with substantially lower volatility (i.e., the average variance of returns) than the average common stock trading on a U.S. exchange or a stock index (i.e., the S&P 500). The Fund’s investment in any one Underlying Fund will be less than 5% of that fund’s outstanding voting stock.Each of the Sub-Advisers, the Underlying Funds, the Sub-Funds and the Underlying Fund Managers will be unaffiliated with the Adviser. The Adviser may invest Fund assets allocated to it for investment in an Underlying Fund for which the Sub-Adviser also serves as the Underlying Fund Manager.A Sub-Adviser, however, will not invest Fund assets allocated to it for investment in an Underlying Fund that it also serves as Underlying Fund Manager. Beta Exposure.The investment risks associated with the Alpha Engine are expected to correlate more closely, over time, to the risks of investing in the equity markets.The Beta Exposure creates exposure to the price movement (not the total return) of a high quality fixed income portfolio through the purchase of U.S. Treasury futures.(See “Principal Risks – Futures Risk”).It is anticipated that any returns generated by the Beta Exposure will help to mitigate the volatility of the Alpha Engine during negative or expected negative movements in the equity markets. Through the Beta Exposure, the Adviser attempts to replicate the return of the Index by purchasing U.S. Treasury futures that create exposure to U.S. Treasuries with a duration similar to that 6 of the Index.Duration measures how much the value of the Index is likely to fluctuate in response to interest rate movements.As of January 21, 2014, the modified adjusted duration of the Index was 5.52 years which means that the Index will decrease in value by 5.52% if interest rates rise 1% (or rise in value by 5.52% if interest rates decrease by 1%). The Fund’s investment in U.S. Treasury futures will comply with one of the following investment restrictions: (1) The aggregate initial margin and premiums required to establish the U.S. Treasury futures positions will not exceed 5% of liquidation value of the Fund after taking into account unrealized profits and unrealized losses on such contracts; or (2) The aggregate net notional value of U.S. Treasury futures determined at the time the most recent position was established, shall not exceed 100% of the liquidation value of the Fund, after taking into account unrealized profits and unrealized losses on any such positions. The “notional value” shall be calculated for each futures position by multiplying the number of contracts by the size of the contract, in contract units (taking into account any multiplier specified in the contract), by the current market price per unit. Buffer Account.As a closed-end investment company, the Fund is subject to the 1940 Act which requires it to maintain, on a daily basis, cash or liquid securities in an amount equal to the current market value of the U.S. Treasury futures in which it invests minus any amounts paid to brokers toward such position (“Coverage Requirement”). The Fund may maintain in the Buffer Account a cash position or cash equivalents with a value, collectively, necessary to satisfy this regulatory requirement.If the Beta Exposure increases in value, the Adviser will allocate more Fund assets to the Buffer Account in order to satisfy the Coverage Requirement.If, however, the Beta Exposure decreases in value, the Adviser may re-allocate all or a portion of such Fund assets to the Alpha Engine for investment or maintain such assets in cash or cash equivalents to anticipate future Buffer Account requirements or to satisfy Fund expenses. The Buffer Account will not be funded when the Beta Exposure is not employed. Investment Process Alpha Engine, Beta Exposure and Buffer Account Allocations.The Adviser determines the amount of Fund assets to be allocated amongst the Alpha Engine, the Beta Exposure and the Buffer Account.In determining the percentage of Fund assets to allocate to the Alpha Engine and the Beta Exposure, the Adviser evaluates, on an ongoing basis, a variety of factors including: (1) the recent performance of the Underlying Funds; (2) the global macro-economic outlook; (3) the current market conditions, particularly the fixed income markets, and the performance of various assets classes; and (4) the Fund’s strategy allocations as reflected by its interest in the Underlying Funds.Based on this ongoing analysis, the Adviser may or may not employ the Beta Exposure.For example, the Adviser may initiate the Beta Exposure when it expects volatility in the equity markets and exposure to a fixed income portfolio is required to mitigate the equity market risk of the Alpha Engine.During periods of upward momentum in the equity markets, however, the Adviser may allocate a substantial portion of Fund assets to the Alpha Engine.Allocations to the Buffer Account are dependent on the amount of Fund assets used to implement the Beta Exposure.Generally, the Adviser will allocate Fund assets to 7 the Buffer Account in an amount necessary to cover the value of the instruments used to employ the Beta Exposure and such value shall be marked to market on a daily basis. Adviser and Sub-Adviser Allocations within the Alpha Engine.With respect to the Alpha Engine, the Adviser determines the amount of assets to be allocated for investment amongst the Adviser and each Sub-Adviser.The Adviser regularly monitors the Alpha Engine by, among other things, assessing: (1) the performance of the Adviser and Sub-Adviser’s Allocated Assets; (2) the composition of the Adviser’s and each Sub-Adviser’s Allocated Assets and the strategies employed by the Underlying Funds selected by the Adviser and each Sub-Adviser; and (3) current market conditions and the global macro-economic outlook. The Adviser may increase or reduce the Adviser’s or a Sub-Adviser’s Allocated Assets for various reasons.Since the Adviser and each Sub-Adviser are looking to each achieve absolute (positive) returns over a variety of market cycles by investing in Underlying Funds, changes in allocations will typically be driven by the performance of their Allocated Assets. Underlying Funds Allocations within the Alpha Engine.The Adviser and each Sub-Adviser have extensive experience and expertise with alternative investment strategies.Pre-established business relationships of the Adviser and each Sub-Adviser with different Underlying Fund Managers provide the Fund with potential access to an assortment of Underlying Funds that implement a variety of strategies and invest in a broad range of asset classes. Prior to investing Fund assets in an Underlying Fund, the Adviser and each Sub-Adviser consider a variety of factors including the Underlying Fund Manager’s investment management philosophy, investment processes, performance, professional experience, disclosure practices regarding portfolio holdings and strategy implementation and risk control methodologies.During this due diligence process, the Adviser and each Sub-Adviser develop an understanding of how these managers are likely to manage the Underlying Funds under varying market environments.Ultimately, the Adviser and each Sub-Adviser will utilize their respective Allocated Assets to invest in Underlying Funds whose strategies, collectively, are expected to achieve attractive rates of returns commensurate with acceptable risk (as determined by the Adviser or Sub-Adviser, as applicable) during varying market environments. The Adviser and each Sub-Adviser regularly monitor the Underlying Funds in which their Allocated Assets are invested and may increase, decrease or eliminate the Fund’s investment in an Underlying Fund for various reasons such as to take advantage of a new investment opportunity or to adjust strategy allocations within the Allocated Assets. Principal Risks Investment in the Fund involves significant risk, and no guarantee or representation is or can be made that the Fund will achieve its investment objective.Investors should carefully consider the risks involved in an investment in the Fund, including but not limited to those discussed below.In considering an investment in the Fund, prospective investors should read the entire Prospectus and consult their independent financial, tax and legal advisors, and should be aware of the risks of investing in the Fund prior to acquiring Units. The following is a summary of the principal risks of investing in the Fund.For a more complete discussion of these risks, see “Principal Risks” below. 8 Conflicts of Interest Risk – The investment activities of the Adviser or a Sub-Adviser and their affiliates for their own accounts and for other accounts they manage may give rise to conflicts of interest that may disadvantage the Fund (i.e., an Adviser or Sub-Adviser allocates an investment opportunity to a client other than the Fund). Counterparty Risk – The Fund may incur a loss if the other party to an investment contact, such as a repurchase agreement, fails to fulfill the terms of the agreement/contract. Futures Risk – The price of a futures contract may change rapidly in response to changes in the markets and the general economic environment.Futures may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in futures could have a large potential effect on the performance of the Fund.Changes in the liquidity of U.S. Treasury futures (i.e., due to, among other things, price fluctuation or position limitations imposed by U.S. commodity exchanges).Rising interest rates may cause the value of U.S. Treasury futures to decline. Hedging Risk – The employment of the Beta Strategy to mitigate the volatility of the Alpha Engine may not be successful and may offset gains. Leverage Risk – Leverage created by borrowing or the Fund’s investment in U.S. Treasury futures can diminish the Fund’s performance, increase the volatility of the Fund’s net asset value and create a greater risk that Unitholders may suffer losses on their investment in the Fund. Leverage may increase the Fund’s exposure to Market Risk and other risks by, in effect, increasing assets available for investment. Liquidity Risk – An investment in the Fund is highly illiquid. A Unitholder does not have the right to require the Fund to redeem or repurchase its Units and Units are subject to substantial restrictions on transferability.There is currently no market for Units, and it is not contemplated that one will develop. Loss of Investment Risk – An investment in the Fund is subject to loss, including the possible loss of the entire amount invested. Limited Operating History Risk – The Fund is a recently-formed entity that has limited operating history upon which investors can evaluate the Fund’s anticipated performance. Prior to the inception of the Fund, neither the Adviser nor a Sub-Adviser managed an investment company registered under the 1940 Act.The 1940 Act and the Internal Revenue Code of 1986, as amended (the “IRC”) impose numerous investment constraints on the operations of registered investment companies and the Adviser and each Sub-Adviser’s inexperience in managing a portfolio of assets subject to such constraints may hinder their ability to take advantage of attractive investment opportunities and, as a result, may limit the profitability of the Fund. Market Risk – The success of the Fund’s activities may be affected by general economic and market conditions including interest rates, the availability of credit, inflation rates, economic uncertainty, changes in laws and national and international political circumstances. Money Market Risk – Changes in interest rates may reduce the value of a money market instrument.The value of a money market instrument may decline if an issuer defaults or if its credit quality deteriorates.A decline in the value of the Fund’s investments in money market instruments may reduce its investment return and performance. 9 Multi-Manager Structure Risk – The success of the Fund’s strategy depends on, among other things, the Adviser’s ability to allocate assets amongst itself and each Sub-Adviser and the Adviser’s and each Sub-Adviser’s ability to successfully invest Fund assets subject to their respective management. Non-Diversification Risk – The Fund is non-diversified and the Fund’s investment in the securities of a limited number of issuers exposes the Fund to greater market risk and potentially greater market losses than if its investments were diversified in securities issued by a greater number of issuers. Regulatory Risk.Changes in government regulations may adversely affect the operations and value of the Fund and the entities in which it invests. Underlying Fund Risk – Generally, the Underlying Funds will not be registered under the 1940 Act and, therefore, the Fund, as an investor, will not have the benefit of the protections afforded by the 1940 Act to investors of registered investment company like mutual funds.The Fund’s investment in the Underlying Funds subjects Unitholders to the following investment risks and may result in a decline in the value of the Underlying Funds and, consequently, a reduction in the Fund’s investment return and performance: · Alternative Investment Strategies Risk.An Underlying Fund or Sub-Fund employs alternative investments strategies which may involve the following risks: Convertible Arbitrage Strategy Risk.The success of a convertible arbitrage strategy is contingent upon an Underlying Fund Manager’s ability to identify and profit from perceived pricing discrepancies between a convertible security and the common stock into which it is convertible.If perceived pricing discrepancies do not materialize or if an Underlying Fund Manager fails to correctly exploit pricing discrepancies, a loss may result.Substantial losses may be recognized on “arbitrage” positions.Substantial losses may be recognized as a result of the implementation of this strategy. Also, this strategy is subject to the investment risks associated with the instruments utilized to implement the strategy. Event-Driven Strategy Risk.The success of an event-driven strategy is contingent upon an Underlying Fund Manager’s ability to timely identity potential corporate events as well as the impact that such events will have on a company.If a predicted corporate event does not occur or does not have the impact predicted, a loss may occur.Substantial losses may be recognized as a result of the implementation of this strategy. Also, this strategy is subject to the investment risks associated with the instruments utilized to implement the strategy. Fixed Income Arbitrage Strategy Risk.The success of a fixed income arbitrage strategy is contingent upon an Underlying Fund Manager’s ability to identify and profit from perceived pricing discrepancies amongst fixed income securities.If perceived pricing discrepancies do not materialize or if an Underlying Fund Manager fails to correctly exploit pricing discrepancies, a loss may result, a loss may result.Substantial losses may be recognized as a result of the implementation of this strategy.Also, this strategy will be subject to the investment risks associated with the instruments utilized to implement the strategy. 10 Global Macro Strategy Risk.The success of a global macro strategy is contingent upon the macro-economic views of an Underlying Fund Manager and the Underlying Fund Manager’s ability to correctly identify investment opportunities with the highest probability of success (long positions) and/or those with highest probability of failure (short positions) based on such views.Substantial losses may be recognized as a result of the implementation of this strategy. Also, this strategy is subject to the investment risks associated with the instruments utilized to implement the strategy. Hedged Equity Strategy Risk.The success of a hedged equity strategy is contingent upon an Underlying Fund Manager’s ability to correctly determine the valuation of an issuer’s equity securities and the future price movements of such securities.If an Underlying Fund Manager’s perception of an equity’s valuation or its future price is incorrect, a loss may result. Substantial losses may be recognized as a result of the implementation of this strategy. Also, this strategy is subject to the investment risks associated with the instruments utilized to implement the strategy. Managed Futures Strategy Risk.The success of a managed futures strategy is generally contingent upon an Underlying Fund Manager’s ability to identify and exploit trends, including changes in price and other fluctuations, across multiple markets and asset classes through options and futures.An Underlying Fund Manager may not be able to execute transactions in time to take advantage of identified trends.Futures and options may not perform consistent with the trends identified by the Underlying Manager.Forecasting of trends will not be profitable if there are no identifiable trends of the kind that an Underlying Fund Manager seeks to follow. Substantial losses may be recognized as a result of the implementation of this strategy. Also, this strategy is subject to the investment risks utilized to implement the strategy. · Concentration Risk.Underlying Fund Managers trade independently of each other and the Fund may be exposed to the same investment through different Underlying Fund Managers making its investments less diversified and subject to greater market risk and potentially greater market losses.Conversely, some Underlying Fund Managers may implement offsetting positions which from the Fund’s perspective, would directly or indirectly result in transaction costs for the Fund without the possibility for profits.An Underlying Fund that invests in a particular market sector shall be subject to the risks associated with that sector and may be more adversely effected by risks that if the Underlying Fund invested its assets across multiple market sectors. · Convertible Securities Risk.The value of convertible securities decline as interest rates increase and increase as interest rates decline.An Underlying Fund or a Sub-Fund may not have pre-established minimum credit standards for convertible securities and may invest, without limit, in unrated or below investment grade convertible securities.Convertible securities are typically issued by smaller capitalized companies whose stock price may be volatile.Convertible securities that are unrated or are rated below investment grade are associated with a higher risk of default on interest and principal payments.The issuer of a convertible security may force an Underlying Fund or a Sub-Fund to convert the convertible securities before it would otherwise choose to do so, which may decrease the Underlying Fund’s or Sub-Fund’s return. 11 · Counterparty Risk.An Underlying Fund or Sub-Fund may incur a loss if the other party to an investment contact, such as a derivative or repurchase agreement, fails to fulfill the terms of the agreement/contract. · Currency Risk.The value of investments in foreign currencies, instruments denominated in foreign currencies or derivatives that provide exposure to foreign currencies, if unhedged, will fluctuate with as U.S. dollar exchange rates as well as in response to price changes of the investments in the various local markets and the value of local currencies. · Derivatives Risk.The use of derivatives such as forwards, futures, options and swap agreements can lead to losses, including those magnified by leverage, particularly when derivatives are used to enhance return rather than to offset risk.The prices of derivative instruments can be highly volatile and a small investment in a derivative can have a large impact on the performance of an Underlying Fund or a Sub-Fund as derivatives can result in losses in excess of the amount invested.The value of derivatives may be influenced by changes in market and general economic and political conditions. · Distressed Securities Risk.An investment in distressed securities is speculative because issuers of these securities may be in transition, out of favor, financially leveraged or troubled or potentially troubled and may be or have recently been involved in taking strategic actions, restructuring, bankruptcy reorganization or liquidation.An issuer’s default in its payment obligations may also result in a decline in the value of the issuer’s securities. · Emerging Markets Risk.In addition to the risks applicable to foreign investments, emerging markets are generally more volatile and the risk of political and social upheaval is greater.There also may be a lack of public information regarding companies operating in emerging markets. Securities traded on emerging markets are potentially illiquid and emerging markets may impose high transaction costs. · Equity Securities Risk.The value of equity securities may fluctuate in response to specific situations for each company, industry market conditions, and general economic environments.The equity securities of smaller companies may involve more risk, may be less liquid, and may be subject to greater volatility.Consequently, it may be more difficult to buy or sell the equity securities of smaller companies at an acceptable price, especially during periods of market volatility. · Fee Layering/Incentive Compensation Risk.In addition to its own expenses, the Fund will also bear its allocable share of the costs and expenses of each Underlying Fund (which include the Underlying Fund’s pro rata shares of the expenses of any Sub-Fund in which it invests), including its allocable share of the management and incentive compensation paid to Underlying Fund Managers.This may result in three levels of fees and potentially greater expenses than would be associated with direct investments in pooled investment vehicles.The Fund’s expenses thus may constitute a higher percentage of net assets than expenses associated with similar types of investments. · Fixed Income Securities Risk.Changes in interest rates may reduce the value of fixed income securities or reduce an Underlying Fund’s and Sub-Fund’s returns.The value of a fixed income 12 security may decline if an issuer defaults or if its credit quality deteriorates.High yield fixed income securities or “junk bonds” are considered to be speculative by major credit rating agencies, have a much greater degree of default on payments of principal and/or interest and tend to be more volatile and less liquid than higher-rated securities with similar maturities. · Foreign Investment Risk.Foreign investments may be subject to sovereign risk, nationalization risk, expropriation risk, confiscatory taxation and to potential difficulties repatriating funds.Foreign investments may also be adversely affected by changes in currency exchange rates, social, political and economic developments, and the possible imposition of exchange controls or other foreign government laws or restrictions.Foreign investments may also be subject to withholding or other taxes on dividends, interest, capital gains or other income.Foreign investments may be more volatile and less liquid due to the smaller size of some foreign markets and lower trading volumes.There may be less publicly available information about a foreign issuer than about a U.S. issuer, and accounting, auditing and financial reporting standards and requirements may not be comparable.There is also less regulation, generally, of the financial markets in foreign countries than there is in the U.S. · Forward Contract Risk. The forward contract markets are generally not regulated and a counterparty may refuse to perform on a forward contract.Forward contracts are not guaranteed by an exchange or clearing house and therefore a non-settlement or a default on a contract could deprive an investor of unrealized profits or force it to cover its commitment to purchase or resell, if any, at the current market price. · Futures Risk.The price of a futures contract may change rapidly in response to changes in the markets and the general economic environment.Futures may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in futures could have a large potential effect on the performance of an Underlying Fund or a Sub-Fund. · Hedging Risk.Strategies utilized to hedge against losses may not be successful and may offset gains. · Initial Public Offerings Risk.Investments pursuant in an initial public offering may not be able to be disposed of promptly and at the price at which they are valued.Other risks include lack of trading history, lack of investor knowledge of the issuer and limited operating history. · Investment Risk.Neither the Adviser nor a Sub-Adviser will havecontrol of, or have the ability to exerciseinfluence over, the trading policies or strategies of an Underlying Fund in which it invests Fund assets.An Underlying Fund or Sub-Fund may fail to pursue its investment objective and strategies.There is no assurance that an Underlying Fund Manager’s trading strategies will produce profitable results and the past performance of an Underlying Fund Manager is not indicative of future performance results.An Underlying Fund Manager’s strategies may change and may not use the same trading method in the future that was used to compile performance histories. · Leverage Risk. Leverage created by borrowing or by an Underlying Fund’s or Sub-Fund’s investment in derivatives can diminish the Underlying Fund’s or Sub-Fund’s performance, increase the volatility of the Underlying Fund’s or Sub-Fund’s net asset value and create a 13 greater risk of loss for investors.Leverage may increase an Underlying Fund or Sub-Fund’s exposure to Market Risk and other risks by, in effect, increasing assets available for investment. · Limited Voting Rights Risk.If the Fund purchases non-voting securities of an Underlying Fund or waives its right to vote its securities, it will not be able to vote on matters that require investor approval including matters that could adversely affect the Fund’s investment in the Underlying Fund. · Liquidity Risk.The Fund’s interests in Underlying Funds are illiquid and subject to substantial restrictions on transfer. The Fund may not be able to withdraw its investment in an Underlying Fund promptly after it has made a decision to do so.An Underlying Fund and a Sub-Fund may invest a portion of the value of their total assets in restricted securities (i.e., securities that may not be sold to the public without an effective registration statements under the 1933 Act and other investments that are illiquid) and, as a result, may be unable to sell such investments when desired, without adversely affecting the price or at prices approximating the value at which they purchased the securities. · Money Market Risk.Changes in interest rates may reduce the value of a money market instrument.The value of a money market instrument may decline if an issuer defaults or if its credit quality deteriorates.A decline in the value of an Underlying Fund’s investments in money market instruments may reduce its investment return and performance. · Mortgage-Backed Securities Risk.Mortgage-backed securities may decline in value when defaults occur on the underlying mortgage and may exhibit additional volatility in periods of changing interest rates.When interest rates decline, the prepayment of mortgages increase and may require the Underlying Fund or Sub-Fund to reinvest assets at lower interest rates, resulting in lower returns. · Operational Risk.An Underlying Fund or Sub-Fund may not be required to or may not custody assets consistent with the requirements of the 1940 Act and therefore such assets are more likely at risk to fraud and loss of assets due to the bankruptcy of financial institutions utilized to hold fund assets.Certain Underlying Funds and Sub-Funds may only employ the services of a limited number of principals and the departure of any one of these principals may adversely affect the success of the funds’ investment strategies.Certain Underlying Funds and Sub-Funds are associated with start-up operational risks such as limited operating histories and management with limited business management experience. · Options Risk.The price of an options contract may change rapidly in response to changes in the markets and the general economic environment.If purchased, an option may expire unexercised, causing the purchaser to lose the premium paid.If sold, an option may expose the seller to losses.Since the value of an index fluctuates pursuant to changes in the market values of the securities comprising the index, the success of the purchase and/or sale of options in an index will also be subject to an Investment Fund Manager’s ability to correctly predict movements in the applicable markets and industries affecting the index subject to the option contract.A liquid market will exist to close out an option position. · Regulatory Risk.Changes in government regulations may adversely affect the operations and value of an Underlying Fund and the entities in which it invests. 14 · Short Selling Risk.The sale of a borrowed security may result in a loss if the price of the borrowed security increases after the sale.Purchasing securities to close out the short position can itself cause their market price to rise further, increasing losses. Furthermore, a short seller may be prematurely forced to close out a short position if a counterparty demands the return of borrowed securities.Losses on short sales are theoretically unlimited. · Swap Agreements Risk.The value of swap agreements fluctuate in response to, among other things, interest rate movements, currency fluctuations, market values and the potential for a credit event of an issuer.There is no assurance that an Underlying Fund Manager will accurately forecast the effect of these fluctuations on the value of swap agreements held in an Underlying Fund’s or Sub-Fund’s portfolio.Participation in a swap agreement also involve counter-party risk and payments owed to an Underlying Fund or a Sub-Fund may be delayed or not made consistent with the terms of the swap agreement. · Transparency Risk.Underlying Funds and Sub-Fund’s typically provide limited portfolio information.An Underlying Fund or a Sub-Fund’s investment strategies may evolve over time in response to fluctuating market conditions without notice to investors.Consequently, the Fund and an Underlying Fund may not be in a position to timely liquidate its investments in an Underlying Fund or a Sub-Fund.Also, there can be no assurance that a modification to an Underlying Fund’s or a Sub-Fund’s investment strategy will be successful. · Turnover Risk.The turnover rate with an Underlying Fund or a Sub-Fund may be significant, potentially involving substantial brokerage commissions and fees.The Fund bears its allocable share of the costs and expenses of the Underlying Funds. · Valuation Risk.In calculating the Fund’s NAV, the Fund’s Valuation Procedures require the Fund’s Valuation Committee to fair value all of the Underlying Funds.In fair valuing an Underlying Fund, the Valuation Committee may rely, among other things, on the Underlying Fund’s valuation of the Fund’s investment in that Underlying Fund.Because the valuations provided by the Underlying Funds are unaudited (except for those provided for the Underlying Fund’s fiscal year end), the Fund will not be able to independently confirm the accuracy of the valuations provided by the Underlying Funds. Management and Investment Advisory Services The Board has overall management responsibility for the Fund. See “Board of Trustees” in the SAI for the names of and other information about the Trustees and officers of the Fund. Financial Solutions, Inc., 320 South Boston, Suite 1130, Tulsa, Oklahoma 74103, serves as the investment adviser to the Fund. The Adviser has provided investment advisory services since 1984 and, as of December 31, 2013, had $ million in assets under management.Mr. Gary W. Gould is the Adviser’s founder and its sole principal. Meritage Capital, LLC (“Meritage”), 515 Congress Avenue, Suite 2200, Austin, Texas 78701 and Pluscios Management LLC (“Pluscios”), 1603 Orrington Avenue #750, Evanston, Illinois 60201 are Sub-Advisers to the Fund. Meritage was formed through the merger of Meritage Capital, L.P., which 15 had provided investment advisory services since 2003, and Centennial Partners LLC, which had provided investment advisory services since 2000. As of December 31, 2013, Meritage had approximately $1.0 billion in assets under management. Mr. Joe Wade, a founder of Centennial Partners LLC, is Meritage’s Chief Investment Officer and has over 36 years of investment experience. Meritage uses an investment team approach to identify and evaluate new managers and is designed to challenge investment ideas by drawing on the team’s market and trading experience. The Pluscios team has combined over 60 years of capital markets and alternative investing experience. Pluscios has provided investment advisory services since 2006 and, as of December 31, 2013, had $138 million in assets under management.Prior to founding Pluscios in 2006, Ms. Constance T. Teska and Ms. Kelly A. Chesney were Managing Directors of JPMorgan whose responsibilities included running its Chicago Hedge Fund Group (legacy Bank One). See “Management – Board of Trustees, Investment Adviser and Sub-Advisers” below. Portfolio Manager The Fund’s portfolio is managed by Gary W. Gould (the “Portfolio Manager”). The SAI provides additional information about the Portfolio Manager’s compensation, other accounts managed by the Portfolio Manager and the Portfolio Manager’s ownership of securities issued by the Fund. See “Management – Portfolio Manager” below. Fees and Expenses Pursuant to the Investment Advisory Agreement between the Fund and the Adviser (the “Advisory Agreement”), the Adviser provides portfolio management services to the Fund, subject to the general supervision of the Board, for a management fee calculated at an annual rate equal to 1.11% of the Fund’s average annual monthly net assets (i.e., the average of the Fund’s net assets calculated as of the last business day of each month of the Fund’s fiscal year).The Adviser pays any sub-advisory fees out of the fees it receives pursuant to the Advisory Agreement.A Fund business day (a “Business Day”) means any day that the New York Stock Exchange is open for business.All references to Business Day shall be based on the time in New York City. The Adviser has contractually agreed to waive management fees and/or reimburse expenses to limit the Fund’s total annual fund operating expenses (after the fee waivers and/or expense reimbursements, and exclusive of taxes, interest, portfolio transaction expenses, acquired fund fees and expenses and extraordinary expenses not incurred in the ordinary course of the Fund’s business) to not more than 1.60% of the Fund’s average monthly net assets (“Expense Limit”) through , 2015 (the "Adviser Waiver Agreement").Expenses reimbursed and/or fees reduced by the Adviser may be recouped by the Adviser for a period of three fiscal years following the fiscal year during which such reimbursement or reduction was made if such recoupment can be achieved within the foregoing Expense Limit.The Adviser Waiver Agreement may be terminated, after having been in effect for at least one (1) year, at any time upon sixty (60) days’ written notice, and without payment of any penalty prior to the completion of its term by the Board, on behalf of the Fund. No such termination shall affect the obligation (including the amount of the obligation) of the Fund to repay amounts of waived fees and/or reimbursed expenses with respect to periods prior to such termination. 16 The Adviser provides office space and executive and other personnel to the Fund. The Fund pays all of its expenses other than those paid by the Adviser, including but not limited to printing and postage charges, securities registration and custodian fees, and expenses incidental to its organization. Each Sub-Adviser has full investment discretion and makes all investment determinations with respect to its Allocated Assets, subject to the general supervision of the Adviser and the Board. For portfolio management services rendered to the Fund pursuant to the Sub-Advisory Agreement between the Fund, the Adviser and Meritage (the “Meritage Sub-Advisory Agreement”), the Adviser (and not the Fund) will pay to Meritage a fee calculated at an annual rate equal to 0.75% of the Fund’s average annual monthly net assets managed by Meritage (i.e., the average of Fund’s net assets managed by Meritage as of the last Business Day of each month of the Fund’s fiscal year). For portfolio management services rendered to the Fund pursuant to the Sub-Advisory Agreement between the Fund, the Adviser and Pluscios (the “Pluscios Sub-Advisory Agreement”), the Adviser (and not the Fund) will pay to Pluscios a fee calculated at an annual rate equal to 0.87% of the Fund’s average annual monthly net assets managed by Pluscios (i.e., the average of Fund net assets managed by Pluscios as of the last Business Day of each month of the Fund’s fiscal year. Meritage and Pluscios have each executed an agreement with the Adviser under which each agrees to waive a portion of its sub-advisory fees payable to it by the Adviser (each a “Sub-Advisory Waiver Agreement”).Each Sub-Advisory Waiver Agreement provides that the applicable Sub-Adviser will waive its annual contractual fee in an amount equal to the value of annual advisory fees waived and/or Fund expenses reimbursed by the Adviser (as a percentage of the annual advisory fee) under the Adviser Waiver Agreement (“Adviser Waiver”) up to a maximum of 50% of the Sub-Adviser’s annual contractual fee through , 2015 (each a “Sub-Adviser Waiver”).Pursuant to each Sub-Advisory Agreement, if the Adviser recoups all or a portion of the Adviser Waiver for any period permitted under the Adviser Waiver Agreement (the “Recoupment Period”), the Adviser shall use that recoupment to reimbursea Sub-Adviser in an amount equal to its Sub-Adviser Waiver for the Recoupment Period.If the amount of the recoupment paid by the Fund is less than the Adviser Waiver for the Recoupment Period, the Adviser shall reimburse the Sub-Adviser in an amount equal to the Sub-Advisory Waiver for the Recoupment Period multiplied by the ratio of the recoupment amount to the Adviser Waiver. See “Fund Expenses” and “Management – Board of Trustees, Investment Adviser and Sub-Advisers” below. Administrator, Fund Accountant, Transfer Agent and Compliance Services Ultimus Fund Solutions, LLC (“Ultimus”) provides certain administration, compliance, portfolio accounting and transfer agency services to the Fund and supplies certain officers to the Fund, including a Principal Financial Officer, Chief Compliance Officer and an Anti-Money Laundering Compliance Officer, as well as additional compliance support personnel. See “Management – Administrator, Fund Accountant, Transfer Agent and Compliance Services” below. 17 Distributor The Fund’s distributor is Foreside Fund Services, LLC (the “Distributor”).Units are offered for sale through financial intermediaries that have entered into selling agreements with the Distributor or directly by the Fund.Units are available to investors investing through broker-dealers or other financial intermediaries where such broker-dealer or financial intermediary has agreed to provide certain administrative services. Pursuant to a Distribution Services Agreement between the Adviser and the Distributor, the Adviser pays the Distributor certain fees for providing distribution services to the Fund and reimburses certain expenses incurred by the Distributor in connection with the registration of Units for sale. The maximum amount of compensation payable to the Distributor under the Distribution Services Agreement will not exceed 2.5% of the gross offering proceeds. See “Management – Distributor” below. Custodian Union Bank, N.A., is the custodian of the Fund (the “Custodian”). The Custodian, among other things, attends to the collection of principal and income and payment for and collection of proceeds of securities and other investments bought and sold by the Fund. See “Management – Custodian” below. Certain Tax Considerations The Fund intends to elect to be treated, for U.S. federal income tax purposes, as a regulated investment company (a “RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). As a RIC, the Fund generally will not pay corporate-level U.S. federal income taxes on any ordinary income or capital gains that it distributes to the Unitholders as dividends. To maintain its RIC status, the Fund must meet specified source-of-income and asset diversification requirements and distribute annually an amount equal to at least 90% of its ordinary income and realized net short-term capital gains in excess of realized net long-term capital losses, if any, reduced by deductible expenses. See “Certain Tax Consequences” below. Certain ERISA Considerations The Employee Retirement Income Security Act of 1974 (“ERISA”) imposes general and specific responsibilities on persons who are “fiduciaries” for purposes of ERISA with respect to assets of an employee benefit plan subject to ERISA (an “ERISA Plan”), including the duty of prudence, the suitable allocation of assets within and across different asset classes, the avoidance of prohibited transactions and other standards.In determining whether a particular investment is appropriate for an ERISA Plan, a fiduciary of an ERISA Plan must comply with rules adopted by the U.S. Department of Labor (the “DOL”), which administers the fiduciary provisions of ERISA. Before investing the assets of an ERISA Plan in the Fund, a fiduciary should determine whether such an investment is consistent with his, her or its fiduciary responsibilities as set out in the DOL’s regulations. The fiduciary should, for example, consider whether an investment in the Fund may be too illiquid or too speculative for its ERISA Plan, and whether the assets of the Plan would be suitably 18 allocated within and across different asset classes if the investment is made. If a fiduciary of an ERISA Plan breaches his, her or its responsibilities with regard to selecting an investment or an investment course of action for the Plan, the fiduciary may be held personally liable for losses incurred by the Plan as a result of the breach. Regulations promulgated by the DOL provide that, because the Fund is registered as an investment company under the 1940 Act, the underlying assets of the Fund will not be considered to be “plan assets” of ERISA Plans investing in the Fund for purposes of ERISA’s fiduciary responsibility and prohibited transaction rules. See “Certain ERISA Considerations” below. Distributions The Fund intends to distribute all of its net investment income to Unitholders as of the last Business Day of each calendar year (an “Annual Distribution”). Annual Distributions will be made to each Unitholder pro rata based on the number of Units held by such Unitholder and will be net of Fund expenses. For U.S. federal tax purposes, the Fund is required to distribute substantially all of its net investment income for each calendar year. All net realized capital gains, if any, will be distributed at least annually to holders of Units. Unless a Unitholder elects to receive an Annual Distribution in the form of cash (a “Distribution Election”), all Annual Distributions are reinvested in full and fractional Units at the NAV per Unit next determined on the payable date of such Annual Distributions. See “Distributions” below. The Offering Units are available for purchase directly from the Fund or through broker-dealers that have entered into selling agreements with the Distributor.Units are offered on a continuous basis and may be purchased on a monthly basis or at such other times as may be determined by the Board. The Board may discontinue accepting subscriptions at any time. Units will be sold at the then-current NAV per Unit as of the first Business Day of each calendar month, except that Units may be offered more or less frequently as determined by the Board in its sole discretion. Except as otherwise provided herein, the minimum initial investment in the Fund by any Eligible Investor is $50,000 and the minimum additional investment in the Fund by a Unitholder is $5,000. The Fund may accept investments for lesser amounts under certain circumstances, including where a Unitholder has significant assets under the management of the Adviser or an affiliate and pursuant to other special circumstances that may arise. There are no initial or subsequent investment minimums for accounts maintained by financial institutions for the benefit of their clients who purchase Units through investment programs such as employee benefit plans. Certain selling broker-dealers and financial advisers may impose higher minimums. See “The Offering” below. 19 Investor Eligibility Each investor will be required to represent that he, she or it is acquiring Units for the account of an Eligible Investor, which includes persons who meet one of the following tests: • Any natural person who had an individual income in excess of $200,000 in each of the two most recent years or joint income with that person’s spouse in excess of $300,000 in each of those years and who has a reasonable expectation of reaching the same income level in the current year; • Any natural person who has a net worth or joint net worth with that person’s spouse, at the time of purchase that exceeds $1,000,000 (excluding from the calculation of net worth the value of such investor's primary residence and any indebtedness that is secured by the investor's primary residence, up to the estimated fair market value of the primary residence at the time of the sale of Units except that if the amount of such indebtedness outstanding at the time of the sale of Units exceeds the amount outstanding 60 days before such time other than as a result of the acquisition of the primary residence, the amount of such excess shall be included as a liability, and including any indebtedness that is secured by the investor's primary residence in excess of the estimated fair market value of the primary residence at the time of the sale of the Units); • Any employee benefit plan within the meaning of ERISA, and (i) the investment decision is made by a plan fiduciary, as defined in section 3(21) of such act, which is either a bank, savings and loan association, insurance company, or registered investment adviser; or (ii) the employee benefit plan has total assets in excess of $5,000,000; or (iii) if a self-directed plan, the investment decisions are made solely by persons that qualify under any other eligibility category set forth herein; • A trust (i) with total assets in excess of $5,000,000, (ii) that was not formed for the purpose of investing in the Fund and (iii) of which the person responsible for directing the investment of assets in the Fund has such knowledge and experience in financial and business matters that he or she is capable of evaluating the merits and risks of the prospective investment; • Anatural person or entity having an account managed by an investment adviser registered under the Investment Advisers Act of 1940, as amended (“Advisers Act”), and the adviser is subscribing for Units in a fiduciary capacity on behalf of the account; • A Trustee or executive officer of the Fund; • An entity with total assets in excess of $5,000,000 that was not formed for the purpose of investing in the Fund and that is one of the following: (i) a corporation; (ii) a partnership; (iii) a limited liability company; (iv) an organization described in Section 501(c)(3) of the Code;or (v) a Delaware or similar statutory trust; • An entity licensed, or subject to supervision, by U.S. federal or state examining authorities as a “bank,” or “savings and loan association,” (within the meaning of Regulation D under the 1933 Act) or an account for which a bank or savings and loan association is subscribing in a fiduciary capacity; 20 • A broker or dealer registered with the SEC under the Securities Exchange Act of 1934, as amended (the “1934 Act”); • An investment company registered under the 1940 Act); • An entity that has elected to be treated or qualifies as a “business development company” within the meaning of Section 2(a)(48) of the 1940 Act or Section 202(a)(22) of the Advisers Act; • An insurance company as defined in Section 2(a)(13) of the 1933 Act; • Any plan established and maintained by a state, its political subdivisions, or any agency or instrumentality of a state or its political subdivisions, for the benefit of its employees, and such plan has total assets in excess of $5,000,000; • Any private business development company as defined in section 202(a)(22) of the Advisers Act; • A Small Business Investment Company licensed by the U.S. Small Business Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958, as amended; or • An entity in which all of the equity owners meet one or more of the qualifications set forth above. After an initial purchase, existing Unitholders subscribing for additional Units will be required to verify their status as Eligible Investors at the time of each additional subscription. The qualifications required to invest in the Fund will appear in the subscription agreement that must be completed by each prospective Unitholder. Use of Proceeds The proceeds from each sale of Units, net of the Fund’s fees and expenses, are invested in accordance with the investment objectives and policies of the Fund. See “Use of Proceeds” below. Limited Liquidity and Transfer Restrictions The Fund is organized as a closed-end management investment company. Closed-end funds differ from open-end management investment companies, commonly known as mutual funds, in that closed-end fund shareholders do not have the right to redeem their shares on a daily basis. In order to meet daily redemption requests, mutual funds are subject to more stringent regulatory limitations than closed-end funds. In particular, a mutual fund generally may not invest more than 15% of its net assets in illiquid securities. However, investments in the Underlying Funds are often illiquid. For this reason, the Fund is organized as a closed-end fund. 21 The Fund will not list the Units on any securities exchange and it is not expected that any secondary market will develop for the Units. Unitholders are not able to redeem their Units on a daily basis because the Fund is a closed-end fund. In addition, Units are subject to significant transfer restrictions and may only be transferred by operation of law pursuant to death, bankruptcy, insolvency, adjudicated incompetence, or dissolution of the Unitholder, or under certain limited circumstances set out in the Declaration of Trust with the written consent of the Fund’s Board, which may be withheld for any reason in the Board’s sole and absolute discretion. Unitholders should not expect that they will be able to transfer Units. Units currently may not be exchanged for securities of any other fund. As described below, however, in order to provide a limited degree of liquidity, the Fund may conduct written repurchase offers for its outstanding Units. An investment in the Fund is suitable only for Unitholders who can bear the risks associated with the limited liquidity of the Units. Purchases of Units should be viewed as long-term investments. See “Principal Risks – General and Fund Structure Risks” and “Repurchases and Transfers of Units – Transfer Restrictions” below. Repurchase Offers and Other Repurchase of Units by the Fund Because the Fund is a closed-end fund, Unitholders do not have the right to require the Fund to redeem any or all of their Units. To provide a limited degree of liquidity to Unitholders, the Fund may from time to time offer to repurchase Units pursuant to written repurchase offers, but is not obligated to do so. Repurchases will be made at such times, in such amounts and on such terms as may be determined by the Board, in its sole discretion, pursuant to written repurchase offers. In determining whether the Fund should offer to repurchase Units, the Board will consider a variety of operational, business and economic factors. The Board convenes quarterly to consider whether or not to authorize a repurchase offer.The Board expects that repurchase offers, if authorized, will be made no more frequently than on a quarterly basis and will typically have a valuation date as of March 31, June 30, September 30 or December 31(or, if any such date is not a Business Day, on the last Business Day of such calendar quarter).As of the date of this Prospectus, the Board has not authorized a repurchase offer. Any Unitholder tendering Units for repurchase less than one year following the date of the Unitholder's initial purchase of the particular Units being tendered will be subject to a repurchase fee of 2.00% (as a percentage of repurchase proceeds) which will be netted against the repurchase proceeds and remain in the Fund. As of the date of this Prospectus, the Board has not authorized a repurchase offer.See “Repurchases and Transfers of Units – Repurchases of Units” below. 22 FUND EXPENSES The following tables are intended to assist investors in understanding the various costs and expenses directly or indirectly associated with investing in the Fund. Unitholder Transaction Expenses Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Repurchase Fee 2.00% Annual Fund Operating Expenses (as a percentage of average net assets) Management Fees(2) 1.11% Other Expenses(3) 0.80% Acquired Fund Fees and Expenses(4) 1.66% Total Annual Fund Operating Expenses(5) 3.57% Fee Waiver and/or Expense Reimbursement -0.31% Net Expenses(5) 3.26% (1) Although you pay no sales charge, if you purchase Units and then tender for repurchase those Units within one year, you will pay a repurchase fee of 2.00% of the amount repurchased. “Management Fees” includes amounts paid to the Sub-Advisers in addition to amounts retained by the Adviser. (3) “Other expenses” are estimated based on Fund average monthly net assets of $25,000,000 and estimated expenses for the current fiscal year.The Fund does not expect to incur any borrowing or leverage expenses during the current fiscal year. (4) Unitholders also indirectly bear a portion of the asset-based fees, performance or incentive fees or allocations and other expenses incurred by the Fund as an investor in the Underlying Funds. The “Acquired Fund Fees and Expenses” disclosed above are based on estimated amounts for the current fiscal year, taking into account assumptions about the Underlying Funds in which the Fund expects to invest, estimates of the amount of assets that the Fund expects to invest in each Underlying Fund and an assumption that the investment was held for all of the Fund’s current fiscal year. The Underlying Funds held by the Fund and their fees will change over time, impacting the calculation of the Acquired Fund Fees and Expenses. Generally, fees payable to the Underlying Fund Managers will range from 0.50% to 1.25% (annualized) of the average NAV of the Fund’s investment. In addition, certain Underlying Fund Managers charge an incentive allocation or fee generally ranging from 0.0% to 20% of an Underlying Fund’s net profits, although it is possible that such range may be exceeded for certain Underlying Fund Managers. (5) The Adviser has contractually agreed to waive the management fee and/or reimburse expenses to limit the Fund’s total annual fund operating expenses (after the fee waivers and/or expense reimbursements, and exclusive of taxes, interest, portfolio transaction expenses, acquired fund fees and expenses and extraordinary expenses not incurred in the ordinary course of the Fund’s business) to not more than 1.60% of the Fund’s average monthly net assets (Expense Limit) through , 2015 ("Adviser Waiver Agreement"). This waiver lowers the expense ratio and increases overall returns to investors. Net Expenses may increase if the exclusions noted above apply.Expenses reimbursed and/or fees reduced by the Adviser may be recouped by the Adviser for a period of three fiscal years following the fiscal year during which such reimbursement or reduction was made if such recoupment can be achieved within the foregoing Expense Limit. The Adviser Waiver Agreement may be terminated, after having been in effect for at least one (1) year, at any time upon sixty (60) days’ written notice, and without payment of any penalty prior to the completion of its term by the Board, on behalf of the Fund. No such termination shall affect the obligation (including the amount of the obligation) of the Fund to repay amounts of waived fees and/or reimbursed expenses with respect to periods prior to such termination. 23 Expense Example. This Example helps you compare the cost of investing in the Fund to the cost of investing in other investment companies. The Example assumes that (i) you invest $1,000 in the Fund, (ii) your investment has a 5% return each year, (iii) operating expenses and net expenses remain as stated in the previous table, and (iv) all income dividends and capital gains distributions are reinvested in additional Units at the NAV per Unit. The Example should not be considered a representation of future expenses. Your actual costs may be higher or lower. 1 Year 3 Years 5 Years 10 Years FINANCIAL HIGHLIGHTS The following summary represents per Unit data, ratios to average net assets and other financial highlights information for Unitholders for the period from July 1, 2013 (Commencement of Operations) through August 31, 2013. The information reflects financial results for a Unitholder that has been in the Fund since inception. The information has been audited by BBD LLP, an independent registered public accounting firm, whose report along with the financial statements are included in the Fund’s SAI. The SAI is available upon request. These financial highlights reflect selected data for a Unit outstanding throughout the period. July 1, 2013 (a) through August 31, 2013 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment loss (b) ) Net realized and unrealized gain Total from investment operations NET ASSET VALUE, End of Period $ TOTAL RETURN % (c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) $ Ratios to Average Net Assets: Net investment loss (e) )
